                                                                           Page 1 of   2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



SUSANNE D. HELBIG,

      Petitioner,

v.                                                        4:18cv547–WS/HTC

UNITED STATES OF AMERICA,
et al.,

      Respondents.



                    ORDER ADOPTING MAGISTRATE JUDGE'S
                      REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 23) docketed August 8, 2019. The magistrate judge recommends that the

petitioner's petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 be

denied.

      The petitioner has filed objections (ECF No. 24) to the report and

recommendation. The undersigned has considered those objections but finds that

they lack merit. Because the undersigned finds that the petitioner’s habeas corpus
                                                                            Page 2 of   2

petition is due to be denied for the reasons set forth by the magistrate judge, it is

ORDERED:

      1. The magistrate judge’s report and recommendation is ADOPTED and

incorporated by reference into this order of the court.

      2. The petitioner's petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 (doc. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Susanne D. Helbig’s petition for

writ of habeas corpus is denied.”

      4. The clerk shall close the case.

      5. A certificate of appealability is DENIED.

     DONE AND ORDERED this                 28th     day of     August     , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
